DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 18 objected to because of the following informalities:  these claims refer to “the set” which is a feature in claims 6/17. Thus they should be dependent on claims 6/17 not 1/12.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11205164 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the subject matter of the pending claims. Specifically claims 1-25 are within the scope of patented claims 1, 2, 1, 3-12, 11, 13-21, 22 and 21 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-10, 12-14, 16, 19-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langley (US 20120150669 A1) in view of Weber (US 20140310183 A1).
Regarding claim 1, Langley discloses:
1. A method for reader device registration, activation, and use, comprising:
	receiving, by a commerce platform over a communication network, a registration request (fig. 4A 240-245) generated by a reader device (paragraph 75 request can be made by MPCD, and see fig. 2B MPCD includes reader 181), wherein the registration request comprises at least identification data for the reader device (paragraph 68 IMEI); 	transmitting, by the commerce platform to the reader device, a registration code, wherein the transmitting causes the registration code to be displayed to a user associated with a merchant system seeking to register the reader device for use during merchant transactions (paragraph 77 POS service site displays activation code); 	receiving, by the commerce platform from a merchant system, a second registration code purported to be the registration code transmitted to the reader device (fig. 4B 250);
	in response to determining that the second registration code matches the registration code, the commerce platform, generating an encryption key associated with the reader device (fig. 4B 255 service configuration, paragraph 83 service configuration includes encryption key), wherein a corresponding encryption key is maintained at the commerce platform (paragraph 57 server decrypts); and
	transmitting, by the commerce platform, the encryption key to the merchant system (fig. 4B 255 service configuration, paragraph 83 service configuration includes encryption key).

Langley fails to clearly disclose wherein the encryption key is provided by merchant system to the reader device for use by the reader device when communicating with the commerce platform during merchant transactions.

However Weber discloses wherein the encryption key is provided by merchant system to the reader device for use by the reader device when communicating with the commerce platform during merchant transactions (paragraph 95 When mPOS 804 receives the encryption key(s) from switch 808, it can inject the encryption key(s) into firmware associated with the reader device). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Langley by explicitly storing the keys in the card reading component. The motivation for the combination is to reduce fraud and ensure secure transactions (paragraphs 3-5).

Regarding claim 2, Langley further discloses:
	receiving, by the commerce platform, identification data for the reader device with a request to clear a transaction (paragraph 95payment request including data that is representative of a merchant), wherein contents of the request are encrypted by the reader device (paragraph 96 payment request may be encrypted);
	retrieving, by the commerce platform, the corresponding encryption key maintained at the commerce platform based on the identification data for the reader device (paragraph 96 inherent if request is decrypted);
	decrypting, by the commerce platform, the contents of the request using the retrieved corresponding encryption key (fig. 5 340);
	extracting, from a decrypted version of the contents of the request, at least one or more transaction parameters and payment information captured by the reader device from a payment card of a customer of the merchant (fig. 5 340-345);
	clearing, by the commerce platform, the transaction having the one or more transaction parameters with one or more authorization network systems using the payment information (fig. 5 350); and transmitting, by the commerce platform, a result of the clearing of the transaction to the reader device (fig. 5 355).

Regarding claim 3, Langley discloses wherein in response to determining that the second registration code matches the registration code, the method further comprises: associating, by the commerce platform, the reader device with the merchant system in a device data store based on the identification data for the reader device (fig. 4B 250-255, paragraph 78, paragraph 68 IMEI).

Regarding claim 5, Langley discloses wherein the receiving the registration request generated by the reader device further comprises: receiving configuration data indicative of one or more current configuration options deployed on the reader device (fig. 4B 250), determining, based on the received configuration, that a configuration option is to be updated (fig. 4B 255); and transmitting, by the commerce platform to the reader device, an update to the configuration option causing the reader device to perform an update (fig. 4B 260).

Regarding claim 8, Langley discloses wherein the identification data for the reader device in the registration request comprises at least one of a globally unique device identifier, an internet protocol address of the device, and a device name (paragraph 68 IMEI is a globally unique identifier).

Regarding claim 9, Langley discloses wherein the reader device comprises one of a personal identification number (PIN) pad reader device or a mobile reader device (fig. 2B MPCD is a mobile reader device), and wherein the reader device is configured to collect card data for a customer of the merchant during a transaction (paragraph 49).

Regarding claim 10, Langley discloses wherein the registration code comprises one of a phrase of two or more words, a text string, a numeric string, an alphanumeric string, or a visual code (paragraph 78 if it’s entered it’s at least an alphanumeric string).

Claims 12-14, 16, 19-21, 23-25 are rejected for the same reasons as 1-3, 5, 8-10, 1-3 and see Langley [185] regarding software/processor implementation.
Claims 6, 7, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langley in view of Weber as applied to claim 1/12 above, and further in view of Holloway (US 5604802 A). 
Regarding claims 6 and 7, Langley discloses actions comprising a reader device providing captured card data to the commerce platform in encrypted form using the encryption key ([0095] Once the virtual machine-readable token 804 is received at step 330, the MPCD 102C may transmit a payment request along with the encrypted virtual machine-readable token 804 back or data extracted from the token 804/EMV card to the system platform, such as the server 108, at step 335) and does not disclose transfer money to or from an authorization network server (fig. 1 no authentication network server receiving money transfer requests, and see paragraph 7 it transfers money between accounts, not to a server). Langley as modified fails to disclose the actions being permitted through a scoped encryption key with permissible actions. However Holloway discloses actions being permitted through a scoped encryption key with permissible actions (column 5 20-32). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Langley as modified by using a control vector to control what an encryption key can be used for. The motivation for the combination is to ensure transaction security (column 5 line 20).

Claims 17 and 18 are rejected for the same reasons as above.
Claims 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langley in view of Weber as applied to claim 1/12 above, and further in view of ITO (US 20170231022 A1). 
Regarding claim 11, Langley discloses wherein the merchant system is to provide the encryption key to the reader device for use when the reader device communicates with the commerce platform during the transaction (fig. 4B 255 service configuration, paragraph 83 service configuration includes encryption key). Langley as modified fails to disclose wherein the merchant system is to provide a second, transaction encryption key to the reader device for use when the reader device communicates with a merchant point of sale system during the transaction. However ITO discloses a first system providing an encryption key to enable secure communication between the first system and the second system (paragraph 63-65). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Langley as modified by providing a second key between the reader and merchant POS. The motivation for the combination is secure communications (paragraph 6).
Claim 22 is rejected for the same reasons as claim 11.
Claim status
Claims 4, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if a terminal disclaimer is filed. Regarding claim 4, the prior art of record fails to disclose in combination with claim 3 wherein a message including the second registration code received from the merchant system includes merchant identification data, the merchant identification data comprising at least a merchant identifier and a merchant location at which the reader device is located. Analogous reasons apply to claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schultze (US 20180150820 A1) discloses a system for controller the configuration of POS peripherals. Dunstan (US 9978049 B2) discloses a system for remote configuration of a POS. Meckenstock (US 20090198803 A1) discloses a system for configuring POS devices. Stoutenburg (US 20030222135 A1) discloses a system for configuring POS devices. Desai (US 6877093 B1) discloses a system for provisioning and configuration of a POS device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687